994 So.2d 1124 (2007)
Rodney J. GREENE, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-729.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Rodney J. Greene, in proper person.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for respondent.
Before WELLS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an application for habeas corpus relief based on alleged ineffective assistance of appellate counsel in Greene v. State, 900 So.2d 565 (Fla. 3d DCA 2005) (table), review dismissed, 903 So.2d 189 (Fla.2005) (table). After careful review of each of the petitioner's contentions, we conclude that none has merit.
Petition denied.